                  Case:20-01947-jwb      Doc #:390 Filed: 11/13/2020           Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF MICHIGAN

    In re:                                                        Chapter 11
                                                                  Case No. 20-01947-jwb
    BARFLY VENTURES, LLC, et al,1                                 Hon. James W. Boyd

                      Debtors.                                    Jointly Administered
    ______________________________________/

                    ORDER APPROVING APPLICATION FOR PAYMENT OF
                    PROFESSIONAL FEES OF MASTODON VENTURES, INC.

             This matter has come before this Court upon the Final Application for Approval of Chapter

11 Fees of Mastodon Ventures, Inc. (the “Application”). Mastodon Ventures, Inc. (“Mastodon”)

is seeking payment of compensation in the total amount of $425,000 (of which $60,000 Debtors

have already paid). This Court has reviewed the Application and determined that the fees sought

therein are reasonable, were necessary, were actually incurred, and should be allowed and paid.

Notice of the Application was properly given and no objections have been filed.

             IT IS THEREFORE ORDERED:

             1.     The Application is Granted.

             2.     Mastodon is granted, on a final basis, compensation as follows:

                        a. Monthly fee of $25,000 for July, August, and September for a total of

                           $75,000.00.

                        b. Success fee in the amount of $350,000.00 (contingent on the sale closing).


1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229),
HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline,
LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
             Case:20-01947-jwb       Doc #:390 Filed: 11/13/2020        Page 2 of 2




        3.      Debtors have already paid Mastodon Ventures, Inc. $60,000.00 of the $75,000

 monthly fees pursuant to the Order Establishing Procedures for Interim Compensation and

 Reimbursement of Expenses of Professionals (the “Procedures Order”).

        4.      Debtors are authorized and directed to pay the remaining monthly fees of

 $15,000.00 to Mastodon.

        5.      Debtors are authorized and directed to pay the $350,000.00 success fee only upon

 the closing on the sale of Debtors’ assets as set forth in the Order (I) Authorizing the Sale of

 Substantially all of the Debtors’ Assets Free and Clear of All Lines, Claims, Encumbrances, and

 Other Interests, (II) Authorizing the Assumption and Assignment of Certain Executory Contracts

 and Unexpired Leases, and (III) Granting Related Relief (Dkt. No. 363).

        6.      This Court retains exclusive jurisdiction and power to resolve any dispute arising

 from or related to this Order.

                                        END OF ORDER

 Order prepared and submitted by:
 WARNER NORCROSS + JUDD LLP
 Elisabeth M. Von Eitzen (P70183)
 1500 Warner Building
 150 Ottawa Avenue, NW
 Telephone: (616) 752-2418
 evoneitzen@wnj.com
 Counsel for Debtors




IT IS SO ORDERED.

Dated November 13, 2020
